DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2015/0131035) as evidenced by Jiao et al. (US 2014/0118826).
	As to claim 1, Chen discloses in figure 21, a polarizing sheet 54 comprising: a base layer 102; and a polarizing layer 104, attached to the base layer and comprising a first region 100 and a second region 96 in a same plane, wherein the first region 100 and the second region 96 have different light transmission properties.
Chen does not disclose that the polarizing layer comprises a third region located between the first region and the second region, and having a light transmission property superior to that of the first region but inferior to that of the second region.  Chen discloses in figure 22 and paragraph [0068], forming the second region 96 by using a material removal tool 130 to create an opening 132 in the polarizer 54.  Jiao discloses in figures 10, 13 and 18, that such a process typically creates a tapered opening in the polarizing layer.  This would have created a third region overlapping the sidewall of the 
	As to claim 3, Chen as evidenced by Jiao discloses all of the elements of the claimed invention discussed above regarding claim 1.  Chen further discloses in figure 21, wherein the polarizing layer 104 comprises the first region 100 having a polarizing function and the second region 96 having no polarizing function.
As to claim 4, Chen as evidenced by Jiao discloses all of the elements of the claimed invention discussed above regarding claim 3.  Chen further discloses in figure 21, wherein the first region 100 comprises a polarizing material 104 having the polarizing function, and the second region 96 does not comprise the polarizing material 104.
As to claim 5, Chen as evidenced by Jiao discloses all of the elements of the claimed invention discussed above regarding claim 3.  Chen further discloses in paragraph [0051], wherein the first region 100 comprises a dichroic dye such as iodine having a polarizing function.  Chen further discloses in figure 9 and paragraph [0054], providing a second polarizing material having no polarization function in the second region by using a light source to disrupt the polarization properties of the dichroic dye.
As to claim 6, Chen as evidenced by Jiao discloses all of the elements of the claimed invention discussed above regarding claim 5.  Chen further discloses in figure 9 and paragraph [0054], deactivating the polarization function of the polarizing material in the second region 96 by ultraviolet irradiation.
As to claim 9, Chen discloses in figures 5, 6B and 21: a display screen 14 comprising: a display panel 46; a polarizing sheet 54 comprising: a base layer 102; and a polarizing layer 104, attached to the base layer and comprising a first region 100 and a second region 96 having a light transmission property superior to that of the first region; and an optical component 92 disposed under the second region 96.
Chen does not disclose that the polarizing layer comprises a third region located between the first region and the second region, and having a light transmission property superior to that of the first region but inferior to that of the second region.  Chen discloses in figure 22 and paragraph [0068], forming the second region 96 by using a material removal tool 130 to create an opening 132 in the polarizer 54.  Jiao discloses in figures 10, 13 and 18, that such a process typically creates a tapered opening in the polarizing layer.  This would have created a third region overlapping the sidewall of the opening and located between the first region and the second region, and having a light transmission property superior to that of the first region but inferior to that of the second region.
As to claim 11, Chen as evidenced by Jiao discloses all of the elements of the claimed invention discussed above regarding claim 9.  Chen further discloses in figures 5 and 6B: a substrate 58; and a display layer 52, disposed above the substrate and comprising: a first display region 100 corresponding to the first region; and a second display region 96 corresponding to the second region and having a light transmission property superior to that of the first display region, wherein the optical component 92 is disposed under the second display region.
As to claim 12, Chen as evidenced by Jiao discloses all of the elements of the claimed invention discussed above regarding claim 11.  Furthermore, the display layer 52 of Chen comprises a third display region corresponding to the third region of the polarizer and located between the first display region and the second display region.
As to claim 13, Chen as evidenced by Jiao discloses all of the elements of the claimed invention discussed above regarding claim 9.  Chen further discloses in figure 5, the display panel 46 is a liquid crystal display panel, and the display screen 14 further comprises an upper polarizing sheet 54 located above the LCD panel and a lower polarizing sheet 60 located under the LCD panel.
As to claim 14, Chen discloses in figures 17-21, a method for manufacturing a polarizing sheet comprising: providing a base layer 102; and producing a polarizing layer 104 on the base layer, wherein the polarizing layer comprises a first region 100 and a second region 96 in a same plane, wherein the first region 100 and the second region 96 have different light transmission properties.
Chen does not disclose that the polarizing layer comprises a third region located between the first region and the second region, and having a light transmission property superior to that of the first region but inferior to that of the second region.  Chen discloses in figure 22 and paragraph [0068], forming the second region 96 by using a material removal tool 130 to create an opening 132 in the polarizer 54.  Jiao discloses in figures 10, 13 and 18, that such a process typically creates a tapered opening in the polarizing layer.  This would have created a third region overlapping the sidewall of the opening and located between the first region and the second region, and having a light 
As to claim 15, Chen as evidenced by Jiao discloses all of the elements of the claimed invention discussed above regarding claim 14.  Chen further discloses in figures 17-21: coating the base layer 102 with an impregnation solution 104 comprising a polarizing material; providing a barrier layer 122 on such a region of the base layer coated with the impregnation solution that corresponds to the second region; orienting the base layer provided with the barrier layer by stretching (paragraph [0052]), such that polarizing molecules in the polarizing material are aligned in a specified manner; immobilizing and drying the polarizing material; and removing the barrier layer 122 to obtain the polarizing layer 104 on the base layer.
As to claim 16, Chen as evidenced by Jiao discloses all of the elements of the claimed invention discussed above regarding claim 14.  Chen further discloses in figures 17-21: providing a barrier layer 122 on such a region of the base layer 102 that corresponds to the second region 96; coating the base layer 102 with an impregnation solution 104 comprising a polarizing material; orienting the base layer provided with the impregnation solution by stretching (paragraph [0052]), such that polarizing molecules in the polarizing material are aligned in a specified manner; immobilizing and drying the polarizing material; and removing the barrier layer 122 to obtain the polarizing layer 104 on the base layer.
As to claim 17, Chen as evidenced by Jiao discloses all of the elements of the claimed invention discussed above regarding claim 16.  Chen further discloses in paragraph [0059], coating the base layer 102 with a barrier layer material 122 that is 
As to claim 18, Chen as evidenced by Jiao discloses all of the elements of the claimed invention discussed above regarding claim 15.  Chen further discloses in paragraph [0062], removing the barrier layer 122 by subjecting the barrier layer to exposure.
As to claim 19, Chen as evidenced by Jiao discloses all of the elements of the claimed invention discussed above regarding claim 14.  Chen further discloses in paragraph [0052] and [0054]-[0055]: coating the base layer 102 with an impregnation solution 104 comprising a polarizing material; orienting the base layer provided with the barrier layer by stretching, such that polarizing molecules in the polarizing material are aligned in a specified manner; immobilizing and drying the polarizing material to obtain a polarizing precursor layer; and treating a specified region of the polarizing precursor layer to make the specified region lose a polarizing function, wherein the specified region comprises the second region 96.
As to claim 20, Chen as evidenced by Jiao discloses all of the elements of the claimed invention discussed above regarding claim 19.  Chen further discloses in figure 9 and paragraph [0054], removing the polarizing function of the polarizing material in the specified region 96 by ultraviolet irradiation.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2015/0131035) as evidenced by Jiao et al. (US 2014/0118826) as applied to claim 1, and in view of Huang (US 2018/0356680).
.
Response to Arguments
Applicant's arguments filed November 22, 2020 have been fully considered but they are not persuasive.  Applicant argues that Jiao does not disclose the light transmission properties of the tapered opening, nor the purpose of forming such a tapered opening.  Regarding the light transmission properties of the tapered opening, it was well known that light transmission of a polarizer varied based on thickness.  This concept is illustrated by figure 4 of Hiratsuka et al. (US 2010/0259708).  Because the third region overlapping the tapered sidewall has a thickness between that of the first and second regions of the polarizer, the third region would have a transmittance .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871